Citation Nr: 0025673	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran has been rated permanently and totally 
disabled for pension purposes.  

2. The veteran's primary disabilities include status post 
subtotal gastrectomy, with gastrojejunostomy, secondary to 
gastric lymphoma; venous varicosity of the left lower 
extremity; and sigmoid colon diverticulosis.  

3. The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  

4. The veteran's disabilities do not meet the percentage 
requirements for housebound benefits.  

5. The veteran's disabilities do not substantially confine 
him to his dwelling or the immediate premises.  


CONCLUSIONS OF LAW

1. The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, 
have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).

2. The veteran is not permanently housebound within the 
meaning of governing laws and regulations.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1988.  At that time, his disabilities 
were listed as varicose veins, rated 50 percent disabling; 
conjunctivitis, rated 10 percent disabling; and hiatal hernia 
and refractive error, evaluated as noncompensable.  

An examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted by VA in May 
1998.  At that time, it was reported that the veteran had 
been treated for lymphoma of the abdomen in the past.  He had 
required the aid of his wife to come to this examination, but 
was not hospitalized, bedridden or wheelchair bound.  He had 
refractive error that was corrected by glasses.  His present 
complaints included loss of balance, episodes of diarrhea, 
heartburn and hyperacidity.  He was treated with antacid, 
Mylanta, ophthalmic drops, analgesics and cream for 
hemorrhoids.  On a typical day, he did house exercise, helped 
his wife with the house chores, watched television, listened 
to the news, read magazines, went to the supermarket and 
church, and played cards.  It was noted that he was status 
post gastric malignant lymphoma and partial gastrectomy, with 
a well-healed surgical scar.  He had degenerative joint 
disease of the upper extremities, but there was satisfactory 
movement and coordination.  There was also degenerative joint 
disease of the lower extremities and large varicose veins of 
the left leg.  He used elastic stockings.  He did not have 
limitation of motion except for prolonged standing position.  
Balance and propulsion were satisfactory.  No limitation of 
motion of the spine was described, although degenerative 
joint disease of the spine was noted.  The veteran was able 
to ambulate slowly without the need of a mechanical aid.  He 
could only walk a short distance due to pain in the left leg.  
The diagnoses were status post partial gastrectomy, status 
post gastric malignant lymphoma in 1991, external 
hemorrhoids, large varicose veins in the left leg, and 
borderline blood pressure.  

VA outpatient treatment records, dated from April 1998 to 
January 2000, show that the veteran had not had a recurrence 
of his gastric lymphoma or required therapy for this disease.  
When last evaluated, he was considered to be stable.  

An examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted by VA in 
January 2000.  At that time, the veteran reported having 
undergone surgery approximately 4 years earlier for a stomach 
tumor.  This consisted of a subtotal gastrectomy, with 
gastrojejunostomy.  Since the surgery, he had 
gastroesophageal reflux and had occasional colicky pain in 
the abdomen.  He received medication for these symptoms.  He 
also had chronic conjunctivitis for which he used eyedrops, 
and venous varicosities in the left lower extremity, covering 
the medial aspect of the left knee, for which he used elastic 
stockings.  

On evaluation, it was noted that the veteran needed an 
attendant to report for the examination.  He was not 
hospitalized or bedridden.  He stated that he enjoyed good 
vision with bifocal lenses.  He appeared mentally sound and 
capable of managing his benefit payments.  No incapacity to 
protect himself from the hazards and dangers of his daily 
environment were described.  There were no restrictions on 
his upper extremities, lower extremities, or trunk insofar as 
his ability to carry out the activities of daily living were 
concerned.  There was a deformity of the thoracic spine that 
interfered with his breathing.  He was able to walk by 
himself without assistance, up to 1/4 of a kilometer.  He did 
not require a mechanical aid and was able to leave his home 
whenever it was necessary for him to do so.  He was often 
accompanied by his wife, but was able to go places by 
himself.  The diagnoses were status post subtotal 
gastrectomy, with gastrojejunostomy, secondary to gastric 
lymphoma; venous varicosity of the left lower leg; sigmoid 
colon diverticulosis.  

A veteran is considered in need of regular aid and attendance 
if he is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

VA regulations provide that the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under present criteria.  

It has not been suggested that the veteran is a patient in a 
nursing home.  His vision is correctable with glasses such 
that blindness is not demonstrated.  While he must do so 
slowly, he is able to ambulate.  It is specifically noted 
that he is not bedridden.  There is no evidence that his 
movements are restricted to the extent that he is unable to 
perform the functions required in day-to-day living.  Under 
these circumstances, the need for the aid and attendance of 
another person has not been demonstrated.  

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he/she must be permanently housebound by 
reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The record shows that the veteran is not substantially 
confined to his dwelling and the immediate premises or to the 
ward or clinical area of the institution in which he resides.  
Therefore, for entitlement to housebound benefits, he must 
qualify on the basis of rating criteria, a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  However, review of his disabilities shows 
that only his cancer may be ratable as 100 percent disabling 
under regular schedular criteria.  This is only possible for 
the year following the cessation of surgical, X-ray, or 
antineoplastic chemotherapy, after which the disorder is 
rated on residuals.  38 C.F.R. § 4.115, Code 7343.  The 
highest schedular rating possible for post-gastrectomy 
syndrome is 60 percent disabling.  38 C.F.R. § 4.115, Code 
7308.  Therefore, he does not qualify for housebound 
benefits.  


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another or being housebound is 
denied.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 

